Case 1:20-cv-22427-MGC Document 8 Entered on FLSD Docket 08/28/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                   Case No. 1:20-cv-22427-MGC
 UNITED STATES OF AMERICA
        Plaintiff,
 v.
 REAL PROPERTY LOCATED AT 900 BISCAYNE
 BLVD UNIT #6107, MIAMI, FLORIDA 33132
        Defendant In Rem.
                                                          /
                       MOTION TO APPEAR PRO HAC VICE,
                   CONSENT TO DESIGNATION, AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice, Peer
 Review, and Discipline of Attorneys of the United States District Court for the Southern District
 of Florida, the undersigned respectfully moves for the admission pro hac vice of Jason Michael
 Short, Esq. of the law firm of Kobre & Kim LLP for purposes of appearance as co-counsel on
 behalf of Claimant Nathalie Bumba-Pembe (“Claimant”) in the above-styled case only, and
 pursuant to Rule 2B of the CM/ECF Administrative Procedures, to permit Jason Michael Short to
 receive electronic filings in this case, and in support thereof states as follows:
        1.      Jason Michael Short is not admitted to practice in the Southern District of Florida,
 and is a member in good standing of the bars of the United States District Courts for the Southern
 and Eastern Districts of New York.
        2.      Movant, Adriana Riviere-Badell, Esq., of the law firm of Kobre & Kim LLP, is a
 member in good standing of The Florida Bar and the United States District Court for the Southern
 District of Florida and is authorized to file through the Court’s electronic filing system. Movant
 consents to be designated as a member of the Bar of this Court with whom the Court and opposing
 counsel may readily communicate regarding the conduct of the case, upon whom filings shall be
 served, who shall be required to electronically file and serve all documents and things that may be
 filed and served electronically, and who shall be responsible for filing and serving documents in
Case 1:20-cv-22427-MGC Document 8 Entered on FLSD Docket 08/28/2020 Page 2 of 4



 compliance with the CM/ECF Administrative Procedures. See Section 2B of the CM/ECF
 Administrative Procedures.
        3.      In accordance with the local rules of this Court, Jason Michael Short has made
 payment of this Court’s $200 admission fee. A certification in accordance with Rule 4(b) is
 attached hereto.
        4.      Jason Michael Short, by and through designated counsel and pursuant to Section 2B
 CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic
 Filings to Jason Michael Short at email address: Jason.Short@kobrekim.com.
        WHEREFORE, Adriana Riviere-Badell, moves this Court to enter an Order allowing Jason
 Michael Short to appear before this Court on behalf of Claimant Nathalie Bumba-Pembe, for all
 purposes relating to the proceedings in the above-styled matter and directing the Clerk to provide
 notice of electronic filings to Jason Michael Short.


 Date: August 28, 2020                 Respectfully submitted,


                                        /s/ Adriana Riviere-Badell
                                       Adriana Riviere-Badell
                                       Florida Bar No. 30572
                                       Adriana.Riviere-Badell@kobrekim.com
                                       201 South Biscayne Blvd.
                                       Suite 1900
                                       Miami, FL 33131
                                       Tel: +1 305 967 6117
                                       Fax: +1 305 967 6120

                                       Attorney for Claimant Nathalie Bumba-
                                       Pembe
Case 1:20-cv-22427-MGC Document 8 Entered on FLSD Docket 08/28/2020 Page 3 of 4



                                 CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to

 Appear Pro Hac Vice, Consent to Designation, and Request to Electronically Receive Notices of

 Electronic Filings was served via ECF on August 28, 2020, on all counsel of record on the service

 list.

                                                                   /s/_ Adriana Riviere-Badell _
                                                                     Adriana Riviere-Badell
Case 1:20-cv-22427-MGC Document 8 Entered on FLSD Docket 08/28/2020 Page 4 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


                                  Case No.: 1:20-cv-22427-MGC


 UNITED STATES OF AMERICA,


        Plaintiff,
 v.


 REAL PROPERTY LOCATED AT 900 BISCAYNE
 BLVD #6107, MIAMI, FLORIDA 33132


        Defendant. In Rem.
                                 ___________________ /


                       CERTIFICATION OF JASON MICHAEL SHORT

        I, Jason Michael Short, pursuant to Rule 4(b) of the Rules Governing the Admission,
 Practice, Peer Review, and Discipline of Attorneys, hereby certifies that: (1) I have studied the
 Local Rules of the United States District Court for the Southern District of Florida; (2) I am a
 member in good standing of United States District Courts for the Southern and Eastern Districts of
 New York; and (3) I have not filed three or more motions for pro hac vice admission in this District
 within the last 365 days.
                                                            /s/ Jason Michael Short
                                                             Jason Michael Short
                                                             New York Bar No. 5140355
                                                             Jason.Short@kobrekim.com
                                                             800 Third Avenue
                                                             New York, New York, 10022
                                                             Tel: +1 212 488 1200
                                                             Fax: +1 212 488 1220

                                                             Attorney for Claimant Nathalie
                                                             Bumba-Pembe
